Case 1:18-cv-07342-JGK-BCM Document 146 Filed 08/11/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RODOLFO TRHCOCOATZI-ORTIA ET AL.,
18-cv-7342 {JGK)

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs,
ORDER
- against -
JUST SALAD LLC ET AL., USDS SDNY
DOCUMENT
Defendants. BLECYRONICALLY FILED
. ; DOC #: ~
JOHN G. KOELTL, District Judge:
DATE FILED: _ 2/1/72
On August 8, 2021, the plaintiffs filed bRe-etteged

cross-motion for class certification. See ECF No. 143. Ina
letter dated August 10, 2021, the defendants argued that
plaintiffs’ alleged cross-motion is untimely and should be
stricken. See ECF No. 145.

The Court cannot determine that plaintiffs’ alleged
cross-motion is untimely on the basis of defendants’ letter.
The defendants’ time to respond to plaintiffs’ alleged
cross-motion is extended to September 3, 2021. The plaintiffs’
reply shall be filed by September 17, 2021.

The defendants may raise any arguments with respect to the
timeliness of the plaintiffs’ alleged cross-motion in their
responsive brief.

SO ORDERED.

oo i
Dated: New York, New York SH! lr ke 9
August 10, 2021 KR (7 [geCeP ;

\ John G. Koeltl
United States District Judge

 

 
